WheeleR, J.
There is, perhaps, more reason to doubt whether the court had jurisdiction in this case than in other similar cases which have been determined by this court. It would be exceedingly difficult, however, to distinguish the present from those other cases in which the jurisdiction of the court has been maintained. (Tarbox v. Kennon, 3 Tex. R.; Graham v. Roder, 4 Id ; Sherwood v. Donthit, 6 Id.)
The question of jurisdiction was not raised in the District Court, and we are not ptepared to say that the plaintiff in stating his case improperly sought to-give jurisdiction where it did not rightfully belong. We are of opinion, therefore, that the objection now taken to the jurisdiction of the court ought not to prevail and that the judgment be affirmed.
Judgment affirmed.